Citation Nr: 1339822	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the appeal also originally included the issues of service connection for left and right lower extremity radiculopathy, these benefits were granted by rating decision in January 2012 and are therefore no longer in appellate status.	

The issues of whether new and material evidence has been received to reopen a claim of service connection for headaches and fatigue as due to an undiagnosed illness, and an increased rating claim for tinnitus have been raised by the record (specifically in a statement received in May 2012).  Additionally, in a November 2013 statement, the Veteran's representative raised a claim of entitlement to service connection for ear disorder (other than hearing loss and tinnitus).  The aforementioned issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to active service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Appropriate notice was provided to the appellant in May 2008.

With regard to the duty to assist, VA has obtained VA treatment records, reviewed the Virtual VA file and VBMS file, assisted the Veteran in obtaining evidence, and afforded him an adequate VA examination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

In his substantive appeal received in May 2012, the Veteran reported that he has hearing loss that began during service and listed the following sources of in-service noise exposure: training, driving a vehicle and firing weapons.   

The Veteran's DD 214 notes two primary specialties: motor transport operator (for 16 years and 11 months) and M1 Armor Crewman (19 years and 4 months).  His last duty assignment and major command is listed as "223RD TRANS CO, HEAVY TRUCK, FC."  His military education included Tank Commander's Instructor Training CRS, Motor Transport Operator CRS, 25 to 45 Passenger Bus Driver CRS and Wildland Fire Training CRS.  He earned the following awards among others: .45 Caliber Pistol Expert Qualification Badge, M16 Rifle Marksman Qualification Badge, and Hand Grenade Qualification Badge.  

Service treatment records are silent for complaints, treatments or diagnosis of bilateral hearing loss.  July 1978 to April 1998 reports of medical history show that the Veteran repeatedly denied ear trouble and hearing loss.  Reports of medical examinations from enlistment to retirement show that clinical evaluation of the ears was normal.  On a January 1998 report of medical assessment, the Veteran listed several disorders that he intended to seek VA benefits, which included hearing loss. 

On the authorized audiological evaluation in July 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
5
LEFT
15
5
5
10
5

On the authorized audiological evaluation in August 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
15
10
15
15

On the authorized audiological evaluation in February 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
0
10

On the authorized audiological evaluation in October 1993, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
5
LEFT
0
0
5
5
0

On the authorized audiological evaluation in October 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
5
0
5
5
5

On the authorized audiological evaluation in January 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
5
5
0

On the authorized audiological evaluation in August 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
0
5
10
10

On the authorized audiological evaluation for retirement, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
0
5
5
5

The Veteran was afforded a VA examination in April 1998, prior to his retirement, which included an audiological examination.  That examination showed the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The Veteran filed the current claim of service connection in September 2007 and was afforded a VA examination in May 2008.  The authorized audiological evaluation showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
0
5
0
5

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner noted hearing was within normal limits in both ears; no opinion was provided.  

Analysis

Service connection for bilateral hearing loss is not warranted.

The Board acknowledges the Veteran's reports of in-service noise exposure.  Given the information reflected on his DD 214, the Board finds no reason to doubt the Veteran's lay description of in-service noise exposure to weapons fire and vehicular noise, which are consistent with his training and duties in service.  Acoustic trauma in-service is therefore conceded.  However, the remaining question is whether he has a current disability related to the in-service noise exposure. 

The medical evidence shows that the Veteran does not currently have hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  At the May 2008 VA examination, the highest decibel reading was no greater than 5 decibels.  Based on the competent evidence of record, the Board must conclude that the Veteran does not have bilateral hearing loss.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no competent evidence to the contrary.    

The Veteran is competent to report his perception of experiencing a bilateral hearing loss; however, he is not competent, as a lay person, to diagnosis bilateral hearing loss disability for VA purposes.  Such a diagnosis requires specialized training and equipment, which the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board acknowledges the representative's November 2013 statement that no opinion was offered by the May 2008 VA examiner "as to whether there was any impairment of his hearing."  However, the Board finds that the Veteran has not been prejudiced as a result since there in no competent evidence of a current disability pursuant to 38 C.F.R. § 3.385.  The Board acknowledges the representative's suggestion (by virtue of his reference to 38 C.F.R. § 4.87) that there may be other ear disorders that were not addressed by the VA examiner.  As noted above, this issue is currently not before the Board and thus has been referred to the RO for appropriate development.  

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Service connection for hearing loss is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


